Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-26-2004

Sinclair v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4846




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Sinclair v. Comm Social Security" (2004). 2004 Decisions. Paper 462.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/462


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                   IN THE UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                    Case No: 03-4846

                                PAUL F. SINCLAIR, JR.,
                                           Appellant

                                              v.

                      COMM ISSIONER OF SOCIAL SECURITY
                                _______________

                    On appeal from the United States District Court
                               for the District of New Jersey
                    District Judge: The Honorable William J. Martini
                              District Court No. 01-cv-03711
                                     _______________

                      Submitted Pursuant to Third Circuit LAR 34.1
                                     June 16, 2004

                Before: ALITO, SMITH and WALLACE, Circuit Judges*

                                   (Filed: July 26, 2004)
                                   _________________

                               OPINION OF THE COURT
                                  _________________

SMITH, Circuit Judge.

       The Commissioner of Social Security denied Paul F. Sinclair’s application for

benefits under Title II of the Social Security Act. The District Court, exercising



  *
    The Honorable J. Clifford Wallace, Senior United States Circuit Judge for the Ninth
Circuit, sitting by designation.
jurisdiction under 42 U.S.C. § 405(g), affirmed the Commissioner’s decision. We have

appellate jurisdiction over Sinclair’s appeal pursuant to 28 U.S.C. § 1291.

       Our review is the same as that of the District Court, “namely to determine whether

there is substantial evidence to support the Commissioner’s decision.” Plummer v. Apfel,

186 F.3d 422, 427 (3d Cir. 1999); 42 U.S.C. § 405(g). Substantial evidence is “‘more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971)

(quoting Consolidated Edison Co. v. N.L.R.B., 305 U.S. 197, 229 (1938)).

       Sinclair, who was fifty-nine years old, claimed he was unable to perform any

substantial gainful activity because he suffered from hepatitis B and C. The ALJ

disagreed and denied his claim for benefits, finding that he was able to perform his past

relevant work as a real estate broker.

       Sinclair appealed, raising three issues. First, Sinclair asserted that the ALJ erred

because he failed to comply with the mandate of Burnett v. Comm’r, 220 F.3d 112, 119-

20 (3d Cir. 2000), to provide a reasoned explanation why Sinclair’s condition did not

satisfy the criteria of any of the impairments listed in Appendix 1 of the Social Security

regulations. See 20 C.F.R. Part 404, Subpt. P, Appendix 1. Second, Sinclair argued that

the ALJ erred because he failed to evaluate whether there were any limitations resulting

from Sinclair’s pain. Sinclair’s third contention was that the ALJ failed to substantiate

his conclusion that Sinclair could perform medium level work. None of Sinclair’s



                                              2
arguments have merit.

       Sinclair’s reliance on Burnett is misplaced because meaningful judicial review did

not require an exhaustive explanation as to whether Sinclair’s condition satisfied any of

the impairments listed in Appendix 1. Burnett, 220 F.3d at 119-20. As the District Judge

noted, there was only one listing for hepatitis and the record was devoid of any evidence

that Sinclair exhibited the criteria required for that listing.

       For Sinclair to take issue with the ALJ for allegedly failing to consider his pain is,

at the very least, cheeky. Sinclair himself testified before the ALJ that the pain he alleged

in his application had been present initially for only several days and that he no longer

experienced pain. Thus, the fact that the ALJ did not discuss this symptom at greater

length was a direct result of Sinclair’s own testimony. In any event, the ALJ’s reasons for

rejecting Sinclair’s allegations of pain were sufficient and supported by substantial

evidence.

       Finally, there is substantial evidence for the ALJ’s finding that Sinclair was able to

perform his past relevant work as a real estate broker which was sedentary in nature. See

20 C.F.R. § 404.1520(e). Sinclair did not challenge that finding here. Indeed, Sinclair’s

own description of his duties as a real estate broker confirmed that the position was

sedentary, requiring sitting for eight hours a day. Thus, there is substantial evidence to

support the ALJ’s finding that Sinclair was able to perform the sedentary duties of his

past relevant work as a real estate broker and was not disabled.



                                                3
         In sum, we conclude that there is substantial evidence to support the ALJ’s

determination that Sinclair was not disabled. We will affirm the judgment of the District

Court.